TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00073-CR


Nooruddin Punjani, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY

NO. 00-1929-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


Nooruddin Punjani seeks to appeal from a judgment of conviction for possessing a
gambling device.  Sentence was imposed on November 25, 2002.  There was no motion for new trial. 
The deadline for perfecting appeal was therefore December 27, 2002.  Tex. R. App. P. 26.2(a)(1). 
Notice of appeal was filed on December 31, 2002.  No extension of time for filing notice of appeal
was requested.  Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly
mailed to the district clerk within the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under
the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 13, 2003
Do Not Publish